Citation Nr: 1335721	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extension beyond August 31, 2008, for a temporary total rating for convalescence, following surgery for a service-connected left wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to July 1975 and from June 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In an October 2013 brief presented by the Veteran's representative, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised.  The TDIU claim, while raised by the record, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it at this point, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Severe postoperative residuals beyond August 31, 2008, such as: incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair, or regular weight-bearing prohibited; have not been demonstrated following surgery performed on April 1, 2008, for the service-connected left wrist disability.



CONCLUSION OF LAW

The criteria for extension beyond August 31, 2008, for a temporary total rating for convalescence, following surgery for the service-connected left wrist disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO did not provide pre-adjudication VCAA notice, on the underlying claim of entitlement to a temporary total rating for convalescence.  However, where, as here, the total rating has been granted, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

In essence, once the claim for a total rating for convalescence has been substantiated, the filing of a notice of disagreement with the RO's decision assigning a termination date for that total rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an extension of the total rating for convalescence.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, a duty to assist letter was issued in July 2008 in conjunction with the Veteran's claim for an extension of a temporary total rating for convalescence.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The Veteran was afforded a VA examination in March 2009.  VA treatment records from March 2008 to October 2013 are on file (paper and Virtual VA).  As the Veteran has not identified any other additional evidence pertinent to his claim, not already of record, and as there are no other additional records to obtain, the Board concludes that there has been compliance with the duty-to-assist provisions of the VCAA.

Temporary Total Rating for Convalescence

By rating decision dated in October 2007, service connection was established for left scaphoid fracture, status post open reduction internal fixation, and for a left wrist scar, effective from July 2007.  

On April 1, 2008, the Veteran underwent left scaphoid excision and four corner fusion of the left wrist, for treatment of traumatic arthritis.  There were no complications.

In an April 2008 rating action, the RO granted a temporary total (100 percent) disability rating, for convalescence for the period from April 1, 2008, to May 31, 2008, commencing on the date of surgery on the service-connected left wrist disorder and continuing for two months.  

In June 2008, a VA Work Ability assessment report was provided for the file indicating that the Veteran was seen in mid-May 2008 and was unable to work.  It was noted that he was still in a splint and would not be seen again for three to four more weeks.  

In a June 2008 rating action, the RO granted an extension of a temporary total rating for convalescence until June 30, 2008.

A VA record of June 5, 2008, indicates that the Veteran reported having difficulty making a fist and pain when doing so.  Numbness on the dorsal radial aspect of the hand was also noted.  The record indicated that the Veteran was using a wrist brace and taking Tylenol for pain.  Examination of the left wrist revealed that the incision was well-healed, with mild edema of the hand and fingers.  Flexion of the index fingers to the palms was shown, but the last three fingers could not be flexed to the palm.  The record reflected that X-ray films taken three weeks earlier had shown healing of the four corner fusion in good alignment.  The record mentioned that a work note to keep the Veteran out of work for six more weeks would be issued.

Another VA Work Ability assessment report was provided for the file indicating that the Veteran was seen in early-June 2008 and was unable to work, and could manage the activities of daily living only.  It was noted that the restrictions were in effect until July 15, 2008.  A plan for occupational therapy for range of motion improvement was noted.  Thereafter, a VA Work Ability assessment report dated July 10, 2008, was added to the file indicating that the Veteran was seen on July 10, 2008, and was unable to work.  At that time, it was determined that he could manage the activities of daily living, and lift five pounds.  It was noted that the restrictions were in effect until August 24, 2008.  A plan to continue range of motion and strengthening of the left hand was noted.

In an August 2008 rating action, the RO granted an extension of a temporary total rating for convalescence until August 31, 2008, with a subsequent 10 percent disability rating for residuals of a left scaphoid fracture, status post surgery, assigned from September 1, 2008.

The file contains a VA orthopedic clinic record dated August 19, 2008, about four and a half months post-surgery.  The Veteran reported that he had no sensation in the pinky or the top of his hand.  He stated that he was doing rehab exercises three times a day, which was painful and he believed getting worse.  Hand strength and pinch strength were described as very weak.  Flexion and extension were also described as decreased.  Physical examination revealed that left wrist operative incisions were well-healed.  Grip strength was two to three of five and pinch strength was three of five.  Active wrist flexion was to 10 degrees, but passive flexion was to 40 degrees.  X-ray films revealed that the bones had fused well.  Numbness of the radial and ulnar distributions was noted. 

On August 19, 2008, another VA Work Ability assessment report was provided for the file indicating that the Veteran was unable to work and would be followed-up in six weeks.  

A VA orthopedic clinic record dated January 27, 2009, nine months post-surgery, reflected that the Veteran reported having significant pain and decreased motion.  He also acknowledged having paresthesia and tingling of the hand.  It was noted that he had not yet returned to work and was using a work slip.  Examination revealed healed surgical incisions.  Sensation was fully intact in the radial, median, and axillary nerve distribution.  Motor function showed that the Veteran could maintain his hand in a closed fist position, and had full extension of the fingers.  Strength of four of five was recorded.  The examiner commented that the Veteran's clinical presentation with complaints of weakness and pain of unknown etiology, did not comport with the radiographic appearance of the wrist.  The Veteran was referred to psychiatry for alternate therapies following intensive physical therapy.  He was given a work slip stating that he could return to work, light to moderate, with no use of the left upper extremity, with those restrictions to remain in effect for three months. 

A VA Work Ability assessment report dated January 27, 2009, is on file indicating that the Veteran could return to work, light to medium in scope.  The Veteran was cleared for standing, walking, sitting and driving.  Use of the left arm was restricted.  It was noted that a follow up would take place in three months.

In a January 2009 statement the Veteran indicated that prior to surgery he had been employed as a laborer in a food processing plant.  He indicated that since he was left-handed he was still unable to work and requested continuation of a temporary 100 percent rating until April 28, 2009, per a VA medical report.  

A VA examination of the joints was conducted in March 2009.  The Veteran reported pain, numbness, tingling, weakness, and a tendency to drop things.  The report indicated that the Veteran was left handed, and that he had not worked since October 2006, due to hand problems.  There was limited dorsiflexion of zero to 20 degrees of the wrist with pain.  Numbness in the areas of the hand and fingers was noted.  It was mentioned that the Veteran was unable to make a fist.  Carpal tunnel syndrome was noted, which the examiner described as symptomatic and having occurred post-surgery.  

In a May 2009 rating action, service connection was established for residual neurological damage of the left wrist, assigned a 30 percent disability rating from March 2009. 

The Veteran contends that his temporary total rating due to convalescence following left wrist surgery should be extended beyond August 31, 2008, to April 28, 2009, when he asserts he was cleared for work.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or three months beyond the initial three months may be made under § 4.30(a)(1), (2), or (3) and extensions of one or more months up to a six month period may be made under § 4.30(a)(2) or (3).

The criteria for assigning a temporary total for convalescence are either (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

As for criterion (1) surgery necessitating at least one month of convalescence, the Veteran was granted a total of five months of convalescence, following his April 1, 2008, left wrist surgery.  

For an extension beyond the five months of convalescence already granted, the evidence must show that one of the three criteria above continue to exist.   38 C.F.R. § 4.30(b)(1).

As for criterion (1), no further surgery was performed; therefore this criterion is inapplicable.  

As for criterion (2), surgery with severe post-operative residuals such as: incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); have not been shown.  As reflected in his post-operative treatment records, the Veteran's surgical wounds were assessed as well-healed as early as June 2008; he had no stumps or amputations; his affected joints were not immobilized; he was not placed in a body cast; there was no indication that he was house confined; and he was already accomplishing some weight bearing, as shown by a July 2008 VA medical report in which it was determined that he could manage the activities of daily living, and lift five pounds.  

As for criterion (3), immobilization by cast without surgery, the Veteran had no such procedure; therefore this criterion does not apply.

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  For purposes of clarification, the Veteran was cleared to return to work on a limited basis in late January 2009; not in late April 2009 as he has asserted.  To the extent that the Veteran asserts that his period of convalescence existed until at least late January 2009 because his doctor deemed him too disabled to work until that time; while considered, such information is not a decisive factor in this case.  Technically, the post-operative effect on employability is not contemplated by the regulatory criteria for total ratings based on convalescence.  Rather, the criteria, such as would be potentially applicable to this case, require severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, to provide a basis for extending the total rating for convalescence.  Absent these findings, there is no evidence to support the extension of convalescence beyond August 31, 2008, under the legal criteria set forth in 38 C.F.R. § 4.30.  

While it may be true that the Veteran was not cleared for work until late January 2009, almost 10 months post-surgery, the physical findings indicate that an extension of a convalescence rating beyond August 31, 2008, is not warranted under existing VA law and regulations.  In this regard, the absence of the enumerated legal criteria relating to this matter are determined to be more probative than a doctor's determination regarding the Veteran's recommended date of return to work.  

Accordingly, an extension beyond August 31, 2008, for a temporary total disability rating under 38 C.F.R. § 4.30(a)(b) must be denied.


ORDER

An extension beyond August 31, 2008, for a temporary total rating for convalescence, following surgery for a service-connected left wrist disorder, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


